 

Page 1 of 8

   

Case 3:19-cv-00107-MMD-WGC Document 47 Filed 08

Russell Greer

6337 South Highland Dr.
#209

Holladay, Utah 84121
801-895-3501

russmark@gmail.com

 

 

Pro Se Litigant
IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
REBEKAH CHARLESTON, INTERVENOR’S MOTION FOR
ADDITIONAL TIME TO REPLY TO
Plaintiff PLAINTIFF’S RESPONSE, PER FRCP 6.
v.
Case No.: 3:19-cv-00107
STATE OF NEVADA ET AL,
Presiding Judge: Miranda M. Du
Defendant

Referred Judge: William G Cobb

 

 
 

Case 3:19-cv-00107-MMD-WGC Document 47 Filed 08/07/19 Page 2 of 8

Proposed Defendant-Intervenor Russell Greer files this Motion for Additional Time to
file a Reply, based upon Federal Rule of Civil Procedure 6(b)(1)(B)
B ND

1. Proposed Intervenor Greer filed a Motion to Intervene on 07/10/2019.

2. Plaintiff filed a very expansive and vast response on 07/24/2019.

3. A date for Greer to file a reply was set by the court for 07/31/2019.

4. That date has since passed and Greer files this Motion.

FRCP RULE 6 EXTENSION

5. Federal Rule of Civil Procedure 6(b)(1)(B) states that time can be extended to file a
responsive pleading, if the date passes, for “good cause” because of “excusable neglect”.

6. The 9" Circuit has defined “good cause" as a non-rigorous standard that has been
construed broadly across procedural and statutory contexts. See, Venegas Hernandez v.
Sonolux Records, 370 F.3d 183, 187 (Ist Cir.2004).

7. To determine whether a party's failure to meet a deadline constitutes "excusable neglect,"
courts must apply a four-factor equitable test, examining: (1) the danger of prejudice to
the opposing party; (2) the length of the delay and its potential impact on the
proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith.
Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395, 113 S.Ct.
1489, 123 L.Ed.2d 74 (1993); Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th
Cir.1997)

8. In following the four factor test, firstly, there is no danger of prejudice to the Plaintiffs or
Defendants if additional time is granted because no major motions have been ruled on.

9. If additional time is granted, Intervenor Greer anticipates to have his Reply filed before
August 23". The reason Greer suggests this date is it will give him time to write a Reply

and give him enough time to mail it and have it to the Court.

2
 

Case 3:19-cv-00107-MMD-WGC Document 47 Filed 08/07/19 Page 3 of 8

10. The reason for the delay was that Intervenor Greer does not receive mail at his home, due
to trolls that harass him. His mail is sent to a facility that has a mailbox set up for him.

11. Greer checked his mail on Friday, the 25", and he did not receive a package.

12. The facility closes early on Saturdays and is closed on Sundays, and Greer was negligent
as to the response date, thinking he had 14 days to reply and not 7.

13. Greer realized his mistake and emailed Plaintiffs on Monday, July 29", asking for
electronic copies, as he had received nothing and had two days to meet the 07/31

deadline.

14. Bernadette Francis, a Legal Assistant to Guinasso, sent electronic copies to Greer.

15. Greer then realized that he couldn’t pay a process sever to file the documents for him to
meet the deadline, as told to him by Kathryn Gifford, a process server. EXHIBIT A. The
process server said that they would be turned away if they filed in this court.

16. Realistically, if Greer had received the mail on Friday or Saturday, that would have given
him only two days to write a reply, but even then, the mail wouldn’t have reached the
Court in time.

17. So due to Greer’s neglect of checking the mail and checking the reply deadline, and the
fact that the mail is not received at Greer’s Home, he has shown good cause and good
faith for why the deadline should be extended. Ahanchian v. Xenon Pictures, 624 F.3d
1253 (9" Circuit 2010) (Court reversed a ruling against a Motion for Additional Time

and found that a calendaring error was a valid reason to grant additional time).

CONCLUSION
For the foregoing reasons, the Court should grant Greer’s Motion for Additional Time
and set the new deadline for August 23°.

Respectfully submitted this 5" day of August, 2019.

3
Case 3:19-cv-00107-MMD-WGC Document 47 Filed 08/07/19 Page 4 of 8

Respectfully,

Russell Greer
Pro Se Litigant
/rgreer/
Case 3:19-cv-00107-MMD-WGC Document 47 Filed 08/07/19 Page 5of8

CERTIFICATE OF SERVICE:

Pursuant to FRCP 5(b), I certify that on August 5th, 2019, I served a true and correct copy
of the attached document by Electronic Mail on the following:

Jason D. Guinasso
jguinasso@hutchlegal.com

Nevada State Legislature
Kevin Powers
kpowers@lcb.state.nv.us

State of Nevada
Gregory Zunino
GZunino@ag.nv.gov

Gus Flangas
gwf@fdlawlv.com
Case 3:19-cv-00107-MMD-WGC Document 47 Filed 08/07/19 Page 6 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

INDEX OF EXHIBITS
EXHIBIT DESCRIPTION

A. Process Server Statement
 

Case 3:19-cv-00107-MMD-WGC Document 47 Filed 08/07/19 Page 7 of 8

EXHIBIT A — Process Server Statement
 

Case 3:19-cv-00107-MMD-WGC Document 47 Filed 08/07/19 Page 8 of 8

etl Verizon FS 2” 4:46 PM @ V7 95% Gl) +

€ Inbox NV

[SN-53261] New response from
General Mailbox

July 30, 2019 at 12:38 PM

[3 Found in Important Mailbox

HHH Reply Above This Line ###

New Response

General Mailbox wrote:

“Russell, we were told we could do a
delivery to the chambers but we cannot
file in this court. If this is a filing in the
court we will be tumed away at the clerk
desk, If this is a delivery to the
chambers than we would be able to do
that.

Best regards,

[cid:LPS-2-
color-1_b8e6132d-8466-46e4-
afb6-657569fb4345 jpg]

Kathryn Gifford
Support Staff

Office: Reno
eMail: kathryn@|psnv.com
Phone: 775-323-707

This message is confidential. It may also
be privileged or otherwise protected by

P 56 8 A GF

 

 

 

 

 

 
